DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 13, and 17 are amended due to Applicant's amendment dated 10/13/2022.  Claims 1, 3-7, 9-13, 15, and 17-18 are pending and claims 3-6 and 9-12 are withdrawn from consideration.
Response to Amendment
The rejection of claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) is overcome due to the Applicant’s amendment dated 10/13/2022. The rejection is withdrawn. 
The rejection of claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Aspuru in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”) is overcome due to the Applicant’s amendment dated 10/13/2022. The rejection is withdrawn. 
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Aspuru in view of Kulkarni, Abhishek P., et al. “Effects of Electron Acceptor Strength on Intramolecular Charge Transfer Photophysics, Highly Efficient Electroluminescence, and Field-Effect Charge Transport of Phenoxazine-Based Donor-Acceptor Materials.” Chemistry of Materials 20.13 (2008):4212-4223 (“Kulkarni”) is overcome due to the Applicant’s amendment dated 10/13/2022. The rejection is withdrawn. 
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Aspuru in view of Kulkarni and Konica Minolta is overcome due to the Applicant’s amendment dated 10/13/2022. The rejection is withdrawn. 
However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 11-15 of the reply dated 10/13/2022 with respect to the rejection of claims 1, 7, 13, 15 and 17-18 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended. Specifically, with respect to the rejection of claim 1, Aspuru fails to teach a compound that reads on one of the Chemical Formula (1-4), (1-7) to (1-26), (1-28) and (1-30) to (1-36). With respect to the rejection of claim 17, Aspuru fails to teach a compound comprising a claimed substituent on L and Ar. Additionally, with respect to the rejection of claim 13, Aspuru in view of Kulkarni fail to teach a compound comprising a claimed substituent.
Examiner's response –As discussed in greater detail in the new grounds of rejection below, the cited references meet the claims as amended.
With respect to the rejection of claim 1, Aspuru teaches each A may be represented by a phenothiazine group (¶ [0007]-[0008]). The resulting compound reads on the Claimed Formula 1-28.
With respect to the rejection of claim 17, Aspuru teaches each structural formula (I)-(X) can be optionally substituted with one or more substituents, including the group –Si(CH3)3 (¶ [0008] and [0045]-[0046]). The group –Si(CH3)3 is an alkylsilyl group having 3 carbon atoms, which is a substituent encompassed by the claim.
With respect to the rejection of claim 13, Kulkarni teaches a specific example of a quinoline substituent including a methyl group 
    PNG
    media_image1.png
    27
    23
    media_image1.png
    Greyscale
, as seen by compounds MQ-PPO and MQ-MPO (Chart 1 pg. 4214). The above group is a heteroarylalkyl group, which is a substituent encompassed by the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”).
Regarding claim 1, Aspuru teaches an organic light-emitting device (OLED) comprising an organic layer between a first electrode and a second electrode; the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶0009]). Formula (III) is shown below (¶ [0007]). The OLED can reach higher excitation states without rapid degradation (¶ [0006]).

    PNG
    media_image2.png
    49
    50
    media_image2.png
    Greyscale

Aspuru teaches examples of formula (III) including Compound No. 2 (pg. 10).

    PNG
    media_image3.png
    241
    197
    media_image3.png
    Greyscale

Compound No. 2 fails to comprise a phenoselenazine group and a phenothiazine group. However, Aspuru teaches each A may be represented by the structure below, wherein Q may be N and X may be O, S, or Se (¶ [0007]-[0008]). 

    PNG
    media_image4.png
    103
    160
    media_image4.png
    Greyscale

Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an oxygen atom with a selenium atom in one structure A and to substitute an oxygen atom with a sulfur atom in the other structure A, because Aspuru teaches the variables may suitably be selected as S and Se.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
While Aspuru teaches the light-emitting molecule may alternatively be represented by formula (VI) (below) (¶ [0007]), Aspuru fails to teach a molecule as described above wherein the selenadiazole group is replaced by a phenyl. 

    PNG
    media_image5.png
    58
    129
    media_image5.png
    Greyscale


However, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the selenadiazole group with a phenyl group, to obtain a molecule that reads on the formula (VI) rather than formula (III), because Aspuru teaches any of formulas (I)-(X) may suitably represent the light-emitting molecule. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select formula (VI), because it would have been choosing from one of formulas (I)-(X), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alternative formulas having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Compound No. 2 has the following structure:

    PNG
    media_image6.png
    216
    339
    media_image6.png
    Greyscale

Per claim 1, the above compound of Aspuru reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit represented by Chemical Formula (1-28);
L represents C6H4, wherein n is 1; and
R1 to R8 each independently represent hydrogen.
Aspuru appears silent with respect to the modified Compound No. 2 having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified compound of Aspuru reads on the claimed Chemical Formula 1, the phosphorescent characteristic at room temperature is considered to be inherent. The burden is upon the Applicant to prove otherwise. See MPEP 211.
Regarding claim 17, Aspuru teaches an organic light-emitting device (OLED) comprising an organic layer between a first electrode and a second electrode; the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶0009]). Formula (VIII) is shown below (¶ [0007]). The OLED can reach higher excitation states without rapid degradation (¶ [0006]). 

    PNG
    media_image7.png
    152
    149
    media_image7.png
    Greyscale

Aspuru teaches examples of formula (VIII) including Compound No. 1, shown below (pg. 10).

    PNG
    media_image8.png
    400
    240
    media_image8.png
    Greyscale

Compound No. 1 fails to comprise a phenoselenazine group. However, Aspuru teaches the light-emitting molecules comprise donor and acceptor moieties, wherein Table 1 illustrates suitable acceptor and donor moieties including 
    PNG
    media_image9.png
    155
    160
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    194
    203
    media_image10.png
    Greyscale
 (¶ [0030]-[0031]) and pgs. 5-6). Additionally, Aspuru teaches each D may independently be represented by the structure below, wherein Q may be N, and X may be O or Se (¶ [0007]-[0008]).

    PNG
    media_image4.png
    103
    160
    media_image4.png
    Greyscale

Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an oxygen atom on a moiety 
    PNG
    media_image9.png
    155
    160
    media_image9.png
    Greyscale
with a selenium atom to arrive at the moiety of 
    PNG
    media_image10.png
    194
    203
    media_image10.png
    Greyscale
, because Aspuru teaches X may suitably be selected as Se and D may suitably be selected as phenoselenazine.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
Aspuru fails to teach the linking group is a biphenyl group. However, Aspuru teaches a molecule comprising at least two moieties in Table 1, covalently bound, either directly or via a conjugated linker, will result in OLEDs that demonstrate the desired properties (¶ [0032]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the selenadiazole group with a direct bond, to directly bind the phenoxazine and phenoselenazine moieties together, because Aspuru teaches the variable may suitably be selected as the linkage between the two moieties.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified Compound No. 1 would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a direct bond as the link between the two moieties of Table 1 to arrive at the claimed compound, because it would have been choosing a covalent bond that is either direct or via a conjugated linker, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alternative covalent linking bonds having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Aspuru teaches each structural formula (I)-(X) can be optionally substituted with one or more substituents, including the group –Si(CH3)3 (¶ [0008] and [0045]-[0046]), the modified Compound No. 1 fails to include substituents on the phenoxazine and phenyl moieties.
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute hydrogen atoms with –Si(CH3)3, because Aspuru teaches the variable may suitably be selected as a substituent on a compound of structural formula (I)-(X).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select –Si(CH3)3, because it would have been choosing a specific substituent taught in ¶ [0008], which would have been a choice from a finite number of identified, predictable solutions of a substituent useful on the light-emitting molecule in the OLED of Aspuru and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute –Si(CH3)3 on a phenyl group and the phenoxazine group, because it would have been choosing specific groups on which to substitute –Si(CH3)3, which would have been a choice from a finite number of identified, predictable solutions of the light-emitting molecule for use in the OLED of Aspuru and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Compound No. 1 has the base structure below with at least one –Si(CH3)3  substituent on a phenyl group and at least one –Si(CH3)3 substituent on the phenoxazine group.

    PNG
    media_image11.png
    221
    462
    media_image11.png
    Greyscale

As the modified Compound No. 1 comprises at least two moieties in Table 1 directly bonded together, the resulting OLEDs will demonstrate the desired properties taught by Aspuru.
Per claim 17, the modified Compound No. 1 of Aspuru reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit, as shown by Chemical Formula (1-27) in the instant specification (¶ [0030]);
L represents C6H4, wherein n is 2; 
R1 to R8 each independently represent hydrogen; and
Wherein each of L and Ar contain at least one alkylsilyl group having 3 carbon atoms.
Aspuru appears silent with respect to the modified Compound No. 1 having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified Compound No. 1 of Aspuru reads on the claimed Chemical Formula 1, the phosphorescent characteristic at room temperature is considered to be inherent. The burden is upon the Applicant to prove otherwise. See MPEP 211.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) as applied to claim 1 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claim 7, Aspuru teaches the OLED comprising the modified Compound No. 2 of claim 1, as described above. 
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified Compound No. 2 of Aspuru in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified Compound No. 2 of Aspuru, as taught by Konica Minolta. 
As trace amounts of the modified compounds of Aspuru are contained within the host material, the modified Compound No. 2 reads on the claimed dopant.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) in view of Kulkarni, Abhishek P., et al. " Effects of Electron Acceptor Strength on Intramolecular Charge Transfer Photophysics, Highly Efficient Electroluminescence, and Field-Effect Charge Transport of Phenoxazine-Based Donor− Acceptor Materials." Chemistry of Materials 20.13 (2008): 4212-4223 (“Kulkarni”).
Regarding claim 13, Aspuru teaches an organic light-emitting device (OLED) comprising an organic layer between a first electrode and a second electrode; the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶0009]). Formula (III) is shown below (¶ [0007]). The OLED can reach higher excitation states without rapid degradation (¶ [0006]).

    PNG
    media_image2.png
    49
    50
    media_image2.png
    Greyscale

Aspuru teaches examples of formula (III) including Compound No. 2 (pg. 10).

    PNG
    media_image3.png
    241
    197
    media_image3.png
    Greyscale

Compound No. 2 fails to comprise a phenoselenazine group. However, Aspuru teaches each A may be represented by the structure below, wherein Q may be N and X may be O or Se (¶ [0007]-[0008]). 

    PNG
    media_image4.png
    103
    160
    media_image4.png
    Greyscale


Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an oxygen atom with a selenium atom, because Aspuru teaches the variable may suitably be selected as X.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
While Aspuru teaches the compound may alternatively be represented by formula (I) (below), Aspuru fails to teach a compound as described above wherein the selenadiazole group is not present (¶ [0007]). 

    PNG
    media_image12.png
    20
    48
    media_image12.png
    Greyscale

However, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the selenadiazole group with a direct bond so that the modified compound reads on the formula (I) rather than the formula (III), because Aspuru teaches any of formulas (I)-(X) may suitably represent the compound. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select formula (I), because it would have been choosing one of formulas (I)-(X), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting molecule for use in the OLED of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alternative formulas having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Compound No. 2 has the following structure:

    PNG
    media_image13.png
    227
    248
    media_image13.png
    Greyscale

Aspuru fails to teach the above compound is substituted with heteroarylalkyl groups.
Kulkarni teaches high efficiency OLEDs comprising donor-acceptor materials based on a phenoxazine donor and different acceptors with varying electron acceptor strength, including quinoline, quinoxaline, benzoquinoxaline, and benzoylquinoxaline (abstract). The acceptors are substituted directly on the phenoxazine donor (see Chart 1 on pg. 4214). Kulkarni teaches the electron-accepting strength of the acceptor moiety is a powerful tool to manipulate the compound’s HOMO/LUMO energy levels and the resultant fluorescence and electroluminescence colors (Conclusions on pgs. 4222-4223).
Kulkarni teaches a specific example of a quinoline substituent including a methyl group, as seen by compounds MQ-PPO and MQ-MPO below (Chart 1 pg. 4214).

    PNG
    media_image1.png
    27
    23
    media_image1.png
    Greyscale

    PNG
    media_image14.png
    121
    204
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the acceptor groups shown in Chart 1 on the phenoxazine moiety, based on the teaching of Kulkarni.  The motivation for doing so would have been to manipulate Compound No. 2’s HOMO/LUMO energy levels and resultant fluorescence and electroluminescence colors, as taught by Kulkarni.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl-substituted quinoline group as taught in compounds MQ-PPO and MQ-MPO 
    PNG
    media_image1.png
    27
    23
    media_image1.png
    Greyscale
on the phenoxazine moiety, because it would have been choosing a specific example of an acceptor group taught by Kulkarni, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting molecule for use in the OLED of Aspuru in view of Kulkarni and possessing the benefits taught by Kulkarni.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the acceptor groups of Kulkarni having the benefits taught by Kulkarni in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 13-14, the above compound of Aspuru in view of Kulkarni reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit represented by Chemical Formula (1-27);
n is 0 and thus L is not required to be present; 
R1 to R8 each independently represent hydrogen; 
Wherein in Ar at least one hydrogen is substituted with a heteroarylalkyl group; and
As L is not present, a substituent other than hydrogen is not required to be present on L.
Aspuru in view of Kulkarni appear silent with respect to the compound having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified compound of Aspuru in view of Kulkarni reads on the claimed Chemical Formula 1, the phosphorescent characteristic at room temperature is considered to be inherent. The burden is upon the Applicant to prove otherwise. See MPEP 211.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) in view of Kulkarni, Abhishek P., et al. "New Ambipolar Organic Semiconductors. 2. Effects of Electron Acceptor Strength on Intramolecular Charge Transfer Photophysics, Highly Efficient Electroluminescence, and Field-Effect Charge Transport of Phenoxazine-Based Donor− Acceptor Materials." Chemistry of Materials 20.13 (2008): 4212-4223 (“Kulkarni”) as applied to claim 13 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claim 15, Aspuru in view of Kulkarni teaches the OLED of claim 13, as described above. 
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified compound of Aspuru in view of Kulkarni in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified compound of Aspuru in view of Kulkarni, as taught by Konica Minolta. 
As trace amounts of the modified compound of Aspuru in view of Kulkarni are contained within the host material, the modified compound of Aspuru of Kulkarni reads on the claimed dopant.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) as applied to claim 17 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claim 18, Aspuru teaches the OLED comprising the modified Compound No. 1 of claim 17, as described above.
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified Compound No. 1 of Aspuru in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified Compound No. 1 of Aspuru, as taught by Konica Minolta. 
As trace amounts of the modified compounds of Aspuru are contained within the host material, the modified Compound No. 1 of Aspuru reads on the claimed dopant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786